Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This action is in response to the applicant’s filing on 08/24/2022. Claims 1-21 are pending. 

Response to Amendment and Arguments
In respond to applicant's arguments and amendments filed on August 24, 2022 with respect to 35 U.S.C. 103 rejections of said previous office action have been fully considered; however, upon further consideration, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-5, 8, 10-12, 15, 17-19 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by over Prokhorov US2016/0161602 (“Prokhorov”.)

Regarding claim(s) 1, 8, 15. Prokhorov discloses a computer-implemented method comprising:
determining, by a computing system, a sensor deployed on a vehicle is to be calibrated based on a request for assistance associated with the vehicle (para. 5, one or more sensors disposed on a vehicle; a calibration object including a calibration pattern for calibrating the one or more sensors; a calibration guide disposed on the vehicle; and a computing device in communication with the calibration guide); 
determining, by the computing system, a target for calibration of the sensor (para. 23, the computing device 100 can be in direct or indirect communication with a calibration guide 150 for indicating to a user a correct location for a calibration object 300) based on a first location associated with the vehicle and information associated with the sensor (para. 37, FIG. 4 is a pictorial representation of the vehicle 200 including a laser guide 400 for use with the calibration object 300. the laser guide 400 can be configured to project an image 410 at a predefined location relative to the vehicle 200 useful for positioning the calibration object 300 for a calibration procedure.), 
providing, by the computing system, one or more vehicle tasks based on the first location associated with the vehicle and a second location associated with the target (FIG. 7 is a pictorial representation of the vehicle 200 including a robot guide 700. The robot guide 700 can be connected to the calibration object 300 and serve as a movable base therefor. The robot guide 700 can include wheels and be configured to navigate autonomously, for example controlled by a computing device similar to the vehicle's 200 computing device 100.), 
wherein the one or more vehicle tasks allow the calibration of the sensor to be performed based on the target; and determining, by the computing system, completion of the calibration of the sensor based on a completion signal associated with the vehicle (e.g.  para. 45, allowing the calibration object 300 to unfold and swing upward when the robot guide 700 arrives at the correct location. After the auto-calibration procedure is completed, the calibration object 300 can fold back down, lying flat against the robot guide 700 for storage.)

Regarding claim(s) 3, 10, 17. Prokhorov discloses wherein the information associated with the sensor includes a position of the sensor with respect to the vehicle, and wherein the one or more vehicle tasks include navigation of the vehicle to a lane based on the position of the sensor and the second location associated with the target (para. 46, the robot guide 700 can include a location sensor 710 to receive GPS signals, and a wireless communications interface 720 to communicate with the vehicle 200. The computing device 100 in the vehicle 200 can communicate the vehicle's 200 location (captured by the vehicle's 200 location sensor 134) to the robot guide 700. With the robot guide's 700 location learned from its own location sensor 710 and the vehicle's 200 location sent by the computing device 100, the robot guide 700 can determine the correct location to navigate to relative to the vehicle's 200 location.)

Regarding claim(s) 4, 11, 18. Prokhorov discloses wherein the target for calibration of the sensor is a fixture, a landmark, a structure, a billboard, or a planar image with known dimensions, and wherein the calibration of the sensor is based on the known dimensions (para. 28, FIG. 3A is a pictorial representation of an auto-calibration procedure for a sensor 130 using a calibration object 300. The calibration object 300 can be an object of a known (a priori) geometry positioned in a known three-dimensional space. Because the geometry of the object is known in advance, a computer controlling the camera can compensate for variations between the object as observed and the known actual dimensions of the object.)

Regarding claim(s) 5, 12, 19. Prokhorov discloses wherein the determining the target for calibration of the sensor is based on at least one of: a current location (para. 46, the robot guide 700 can include a location sensor 710 to receive GPS signals, and a wireless communications interface 720 to communicate with the vehicle 200. The computing device 100 in the vehicle 200 can communicate the vehicle's 200 location (captured by the vehicle's 200 location sensor 134) to the robot guide 700. With the robot guide's 700 location learned from its own location sensor 710 and the vehicle's 200 location sent by the computing device 100, the robot guide 700 can determine the correct location to navigate to relative to the vehicle's 200 location.), a planned route, a task completion time, or a configuration of another vehicle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 6, 7, 9, 13, 14, 16, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Prokhorov US2016/0161602 (“Prokhorov”) in view of Harada US2018/0196127 (Harada).

Regarding claim(s) 2, 9, 16. Prokhorov does not explicitly disclose the target for calibration of the sensor is on a side of another vehicle, and wherein the one or more vehicle tasks include navigation of the vehicle to allow the sensor to detect the target.
Harada teaches another system and method for calibrating Lidar using information from a secondary vehicle (FIG. 6 illustrates a diagram of a first vehicle scanning a second vehicle with a LIDAR sensor and para. 15, Systems, methods and other embodiments associated with dynamically calibrating a LIDAR sensor are disclosed.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Prokhorov by incorporating the applied teaching of Harada to improve the accuracy of LIDAR sensor and autonomous operation of the vehicle.   
	
Regarding claim(s) 6, 13, 20. Prokhorov in view of Harada further teaches wherein the one or more vehicle tasks includes communication with another vehicle to coordinate a maneuver to allow the sensor deployed on the vehicle to detect the target on the other vehicle (Harada: (FIG. 6 illustrates a diagram of a first vehicle scanning a second vehicle with a LIDAR sensor and para. 15, Systems, methods and other embodiments associated with dynamically calibrating a LIDAR sensor are disclosed.)

Regarding claim(s) 7, 14, 21. Prokhorov in view of Harada further teaches wherein the determining the target for calibration of the sensor comprises: receiving, by the computing system, responses from other vehicles in response to the request for assistance associated with the vehicle (Harada: fig. 6, and para. 22, he perceived information is data produced by the LIDAR 124 in response to, for example, a request from the capture module 220. Thus, the perceived information is generally in the form of a three-dimensional point cloud of the nearby vehicle. Moreover, the LIDAR 124 generally produces the perceived information according to a current calibration state.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571 272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRUC M DO/Primary Examiner, Art Unit 3666